DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 thru 9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record(s) (closest prior art(s), Kato, US 8,624,426 B2 and Nawa et al., US 9,667, 169 B2) fails to teach the direct current voltage output
from the battery includes a first voltage , a second voltage lower than the first voltage  and a third voltage higher
than the first voltage,  the third voltage being a voltage from a start of discharge of the battery to a first time after a lapse of a predetermined time from the start of the discharge of the battery, the first voltage being a voltage from the first time to a second time after a lapse of a predetermined time from the first time, the second voltage being a voltage from the second time to an end of the discharge of the battery and in combination with the other limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed on 11/29/2021, with respect to claims 1-9 have been fully considered and are persuasive. The rejection of claims 1-9 has been withdrawn based on the amendment to claim 1 and also based on the arguments in said remarks.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONY M. PAUL whose telephone number is (571)270-1608.  The examiner can normally be reached on Mon - Fri, 7:30 to 5, Alt. Fri, East. Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner of Art Unit 2846	01/07/2022